Reasons for Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: the prior art is not seen to teach or fairly suggest the instantly claimed compounds. The closest prior art is seen to be WO15/185565 of record, who disclose structurally similar compounds. However, the compounds herein differ in at least requiring a C-atom to be linked to the P-atom in the 2’,3’ cyclic dinucleotide, which is not taught or suggested in the prior art. A skilled artisan would not have had a reason to modify the compounds of the prior art in a manner which would arrive at the instantly claimed compounds. Likewise, it is noted that method claims 25-26, 29, and 31 are interpreted as embracing the same scope of compounds as the compound claims – particularly  those which have the first member of L1 and L2 being linked to the adjacent P atom as in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/Primary Examiner, Art Unit 1623